Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
Preliminary amendment filed November 18, 2021 received and entered into record.  In this application claims 1-2, 8-11, 18-22, and 24-26 filed November 18, 2021 are pending in which claims 3-7, 12-17, and 23 are cancelled and claims 1, 10, and 18 are in independent forms.

Priority







Acknowledgment is made this application is 371 of PCT/IB2018/052351 filed 04/05/2018 and has PRO 62/482,213 filed 04/06/2017. 

Claim Objections
Claims 8-9 are objected to because are depended to a canceled claim (claim 6).  Examiner examines claims 8-9 as it is depending on claim 1.  Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 18-21, 24, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable Sinclair, II et al. United States Patent No. 7,554,522 in view of Gharpure et al. United States Patent Publication No. 2011/0154212.

As per claim 1:
Sinclair, II et al. teach (A) method of enabling a client computer to personalize content for a user with a disability, the method comprising (Col. 5 lines 57-61: The computer system includes a Personalization Wizard that is available to user for configuring the system setting can be easily usable by the user with disabilities): 
receiving through a network data that specifies the personalization to accommodate the user having a particular disability(Col. 5 lines 29-33 and Lines 57-61: The Adaptive Computing Environment (ACE) is an ideal solution for disable user in which the ACE can perform changes to the input output so it is provide easy accessibility to the people with disabilities) and Personalization wizard provides the principles of usability by presenting easily discoverable features for configuring the system's settings and ensuring that the system is usable by users with disabilities); 
generating a personalization file based on the received data(Col. 7 lines 60-64: The preferences would be provided by the system and a new user preferences wizard can generates a user profile containing the user preferences and this user profile can be stored on removable storage so the disable user can use it all time); and 
wherein the personalization includes at least one of the following: 
providing content in simpler form; 
augmenting content with explanatory information to accommodate users with cognitive disabilities (Col. 5 lines 12-18: The user profile contains information about User’s visual setting, audio settings user's input settings or cognitive settings); 
providing warning information; and 
providing warning information based on budget constraints to accommodate people with learning and cognitive disabilities. 
Sinclair, II et al. do not explicitly disclose for the providing through the network the personalization file to the client computer; wherein the client computer uses the personalization file to personalize content to accommodate the user.  However, Gharpure et al. teach a method,
providing through the network the personalization file to the client computer(See Gharpure et al. Par. 7 and 26: (The method provided Augmented User Interface (AUI) that configured by directing output on the requesting computer to an augmented user interface component that processes the output to provide the AUI to the user (Par. 7)) and (The method configured the local system that allows a user to install AUI component and by utilizing AUI components assisting the hearing impaired user, a visually impaired user, or a physically impaired user (Par. 26))); 
wherein the client computer uses the personalization file to personalize content to accommodate the user (See Gharpure et al. Par. 35: The AUI components functionalities can be tailored and provided to the user based on the impaired user’s need). 
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Sinclair, II et al. to have the providing through the network the personalization file to the client computer; wherein the client computer uses the personalization file to personalize content to accommodate the user.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Sinclair, II et al. and Gharpure et al. before him/her, to modify the system of Sinclair, II et al. to include the providing through the network the personalization file to the client computer; wherein the client computer uses the personalization file to personalize content to accommodate the user of Gharpure et al., since it is suggested by Gharpure et al. such that, the method provide augmented user interface for special needs users in a cloud computing environment and based on the impaired user’s need can tailor the functionality of AUI and provide the functionality to the user based on the impaired user’s need (See Gharpure et al. Par. 35).

As per claim 2:
Sinclair, II et al. as modified teach a method, further described by at least one of the following: 
the client computer has no direct mapping between the data that specified the personalization and the personalization file, thereby reducing the ability to identify the user's disability from the personalization file; 

the data specifying the personalization is received from the client computer; 2Application Serial No. 16/603,320 
a personalization engine residing on a server receives via the Internet the data specifying the personalization, and the personalization engine provides the personalization file to the client computer via the Internet; 
the content to be personalized is accessed by a browser residing on the client computer; and 
the personalization file is an executable script (See Gharpure et al. Par. 28: As specified in Fig. 3 the Control Panel can access and control system-level resources of computer through a plurality of system-level Application Programming Interfaces ("API")which is a web-based application which is written in JavaScript can allow the Control Panel to access system-level resources of the computer in order to configure computer according to the preference file downloaded from a remote server).  

As per claims 8 and 21:
Sinclair, II et al. as modified teach a method, 
wherein the personalization file is an extension installed on the browser (See Gharpure et al. Par. 24: The primary application run by the local computer is a web browser that allows the user to run a web-based control panel application to allow a user to adjust system settings and user preferences on local computer, and can launch the control panel when a user first logs onto the computer).  


With respect to claim 10, claim 10 includes limitations similar to those of claim 1, and is therefore substantially equivalent, noting that Sinclair, II et al. discloses that server computer (Col. 31 Lines 53-54) Thus, for at least those reasons, as discussed with regard to claim 1, claim 10 is also rejected

As per claim 11:
Sinclair, II et al. as modified teach a server computer, further described by at least one of the following: 
the client computer has no direct mapping between the data that specified the personalization and the personalization file, thereby reducing the ability to identify the user's disability from the personalization file; 
the data that specified the personalization is not stored on the client computer after the personalization file is provided: 
wherein the data specifying the personalization is received from the client computer; 
wherein the content to be personalized is accessed by a browser residing on the client computer (See Gharpure et al. Par. 24: Local computer also grants the web browser access to system-level resources that are usually reserved for system-level applications); 
wherein the personalization file is an executable script; 
wherein the personalization file is an extension installed on the browser; and wherein the personalization file is an encrypted profile file used by an extension installed on the browser.  


Sinclair, II et al. teach (A) client computer for a user with a disability, the client computer comprising (Col. 2 lines 10-33): 4Application Serial No. 16/603,320 
a processor (Col. 30 lines 59-64); and 
memory storing instructions that, when executed, causes the processor to personalize content (Col. 31 lines 3-8), 
based on a personalization file received through a network, to accommodate the disability(Col. 5 lines 29-33 and Lines 57-61: The Adaptive Computing Environment (ACE) is an ideal solution for disable user in which the ACE can perform changes to the input output so it is provide easy accessibility to the people with disabilities) and Personalization wizard provides the principles of usability by presenting easily discoverable features for configuring the system's settings and ensuring that the system is usable by users with disabilities) 
Sinclair, II et al. do not explicitly disclose for the wherein the personalization file does not identify input personalization data that was used to generate the personalization file, thereby reducing the ability to identify the user's disability from the personalization file.  However, Gharpure et al. teach a system/method,  
wherein the personalization file does not identify input personalization data that was used to generate the personalization file, thereby reducing the ability to identify the user's disability from the personalization file (Par. 23: The remote server may download any Augmented User Interface (AUI) components in reference file and if the remote server identify that those components do not exist on the user’s computer, the local computer receives all those nonexistence AUI components from remote server and applies the configuration information specified in the preference file to itself by adjusting its local settings, including settings for font size, screen resolution, and the use of screen readers, speech synthesizers, and other AUI components).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Sinclair, II et al. to have the wherein the personalization file does not identify input personalization data that was used to generate the personalization file, thereby reducing the ability to identify the user's disability from the personalization file.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Sinclair, II et al. and Gharpure et al. before him/her, to modify the system of Sinclair, II et al. to include the wherein the personalization file does not identify input personalization data that was used to generate the personalization file, thereby reducing the ability to identify the user's disability from the personalization file of Gharpure et al., since it is suggested by Gharpure et al. such that, the system/method provide augmented user interface (AUI) for special needs users in a cloud computing environment and based on the impaired user’s need can tailor the functionality of AUI and provide the functionality to the user based on the impaired user’s need (See Gharpure et al. Par. 35).

As per claim 19:
Sinclair, II et al. as modified teach a method further comprising: 
a browser (See Gharpure et al. Par. 8); 
wherein the content to be personalized is accessed by the browser (See Gharpure et al. Par. 24). 

As per claim 20: 
Sinclair, II et al. as modified teach a method, 
wherein the personalization file is an executable script (See Gharpure et al. Par. 28: As specified in Fig. 3 the Control Panel can access and control system-level resources of computer through a plurality of system-level Application Programming Interfaces ("API")which is a web-based application which is written in JavaScript can allow the Control Panel to access system-level resources of the computer in order to configure computer according to the preference file downloaded from a remote server).  
  
As per claim 24:
Sinclair, II et al. as modified teach a method, 
wherein the personalization data is stored securely on a server hosting a personalization engine that 5Application Serial No. 16/603,320 generated the personalization file so that a second personalization file can be made generated based on said personalization data with modifications to accommodate an additional user scenario (See Gharpure et al. Par. 29: The preference file which are stored on remote server can be downloaded on local computer to change its local settings per the information stored in the preferences file and if the preference file indicates a user's preference for using one or more AUI components, the local computer can install and activate those AUI components so they can be used by the local computer or software running on computer). 
 


Sinclair, II et al. as modified teach a method,
 wherein the personalization includes at least one of the following: 
changing textual representation to another form to accommodate users with cognitive disabilities; providing content in simpler form; 
augmenting content with explanatory information to accommodate users with cognitive disabilities (See Sinclair, II et al. Col. 5 lines 12-18: The user profile contains information about User’s visual setting, audio settings user's input settings or cognitive settings); 
providing warning information; providing warning information based on budget constraints to accommodate people with learning and cognitive disabilities; and adding symbols.

Claims 9 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable Sinclair, II et al. United States Patent No. 7,554,522 in view of Gharpure et al. United States Patent Publication No. 2011/0154212 as applied to claims 1-2, 8, 10-11, 18-21, 24, and 26 and further in view of Leonard United States Patent Publication No. 2010/0121928.

As per claims 9 and 22:
Sinclair, II et al. as modified do not explicitly disclose for the encrypted profile file used by an extension installed on the browser.  However, leonard teaches a system/method,
wherein the personalization file is an encrypted profile file used by an extension installed on the browser (See Leonard Par. 74: The browser software which is running on the local computer contains an extension that can sign and optionally encrypt such preferences to prevent tampering and optionally to ensure confidentiality).  
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Sinclair, II et al. and Gharpure et al. to have the encrypted profile file used by an extension installed on the browser.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Sinclair, II et al. and Gharpure et al. and Leonard before him/her, to modify the system of combination of Sinclair, II et al. and Gharpure et al. to include the encrypted profile file used by an extension installed on the browser of Leonard, since it is suggested by Leonard such that, the system/method provide a browser that includes extension for securing and ensuring confidentiality of preferences of the user that are stored from remote server on local computer by encrypting such a preferences (See Leonard Par. 74).

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable Sinclair, II et al. United States Patent No. 7,554,522 in view of Gharpure et al. United States Patent Publication No. 2011/0154212 as applied to claims 1-2, 8, 10-11, 18-21, 24, and 26 and further in view of Lindsay United States Patent Publication No. 2010/0188230.

As per claim 25:
Sinclair, II et al. as modified do not explicitly disclose for the changing the form of numeric representation to accommodate users with dyscalculia and/or cognitive disabilities.  However, leonard teaches a system/method,
wherein the personalization includes changing the form of numeric representation to accommodate users with dyscalculia and/or cognitive disabilities (See Lindsay Par. 8:  The computer implemented method changes the number and/or character of plurality of action requests to better accommodate the user's cognitive ability).  
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Sinclair, II et al. and Gharpure et al. to have the changing the form of numeric representation to accommodate users with dyscalculia and/or cognitive disabilities.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Sinclair, II et al. and Gharpure et al. and Lindsay  before him/her, to modify the system of combination of Sinclair, II et al. and Gharpure et al. to include the changing the form of numeric representation to accommodate users with dyscalculia and/or cognitive disabilities of Lindsay, since it is suggested by Lindsay such that, the method provide a system/method that automatically delivering a series of dynamic alerts to a user and for automatically reconfiguring the user interface to compensate for changes in perceived diminished cognitive ability of the user(See Lindsay Par. 8).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herring et al. United States Patent Publication No. 2007/0055938,
Basson et al. United States Patent Publication No. 2002/0138616,
Brown et al. United States Patent Publication No. 2003/0061317,
Mittal et al. United States Patent Publication No. 2002/0095292,

Kopchik United States Patent Publication No. 2004/0128389.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157